UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-10271
                         Summary Calendar


                       CARLOS M. RODRIGUEZ,

                                              Plaintiff-Appellant,

                          DAVID L. SMITH,

                                              Appellant,

                              VERSUS


          WALKER PATTERN & MOLD, INC.; RONALD P. VECCHIO,

                                              Defendants-Appellees.



           Appeal from the United States District Court
                For the Northern District of Texas
                          (4:00-CV-8024)
                         December 6, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges.

PER CURIAM:*

      Carlos M. Rodriguez and David L. Smith appeal the district

court’s order dismissing Rodriguez’s personal injury suit.      We

affirm.

      On December 20, 2000, the district court removed Smith, then

Rodriguez’s attorney of record, from the suit because Smith had

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
been disbarred from the practice of law in the Northern District of

Texas on November 21, 2000.         The district court ordered Rodriguez

to notify the court no later than January 19, 2001, of his

intention to proceed pro se or to obtain new counsel.              On January

23, 2001, the district court, having received no notice from

Rodriguez,1 dismissed the suit for lack of prosecution.

          The district court did not abuse its discretion in dismissing

Rodriguez’s suit without prejudice for want of prosecution.               Berry

v.       Cigna/RSI-Cigna,   975 F.2d 1188,   1190-91   (5th   Cir.   1992).

Appellants’ remaining arguments, that the district court erred in

temporarily staying the suit and in removing Smith as counsel of

record after disbarment – are without merit.

          AFFIRMED.




     1
   Smith included in the record excerpts a photocopy of an
“Affidavit of Carlos M. Rodriguez” stating that Rodriguez is unable
to hire new counsel or to proceed pro se. A hand-written notation
on the face of the affidavit states, “Filed January 26, 2001.” The
affidavit, which was not filed in the district court, is not part
of the record on appeal.